Citation Nr: 0321464	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-05 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for basal cell carcinoma 
of the nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The veteran had over 25 years of active military service 
before his retirement in July 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.


REMAND

First, the veteran has not been properly advised of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  

VA's duty to notify is specific to a claim, and VA's 
notification must be adequate.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  It cannot be said in 
this case that VA has complied with the notice requirements 
of the VCAA.  While an October 2001 letter discussed the 
VCAA, it detailed the requirements for substantiating a 
service connection claim, rather than an increased rating 
claim.  Thus, such correspondence did not inform the veteran 
in specific terms of what evidence he is required to produce 
in furtherance of his claim and what evidence VA will obtain 
on his behalf.  Such notice must be accomplished in order to 
comply with the VCAA and with Quartuccio.

Second, there has been a change in the law pertinent to this 
appeal.  Specifically, the criteria for rating skin 
disabilities, to include scars, was revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The veteran has not been apprised of the revised 
rating criteria, nor has the RO had an opportunity to 
consider the claim under the revised criteria.  It would be 
potentially prejudicial to the veteran if the Board were to 
consider the revised criteria in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Third, the veteran has referenced outstanding medical 
evidence pertinent to his claim.  He stated that he saw a 
private dermatologist in July 2001 and was scheduled for 
further treatment at Scott Air Force Base in April 2002.  
These records should be requested.

Fourth, the veteran has not undergone VA examination since 
March 2000.  Considering the nature of his service-connected 
disability, which would have periods of improvement versus 
periods of exacerbation, it is necessary that he undergo 
another examination so the current status of his disability 
can be ascertained.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that VA will obtain for 
him.  This notice should specifically 
pertain to his claim for an increase, as 
opposed to the October 2001 letter which 
discussed a claim for service connection.  
In particular, this notice should advise 
the veteran of the need to inform VA of 
where he has received VA and/or private 
treatment for his basal cell carcinoma of 
the nose since 2000.  



Ask the veteran to complete any necessary 
release forms authorizing VA to request 
his treatment records from the private 
dermatologist who treated him in July 
2001 and for Scott Air Force Base.  The 
RO should then obtain any referenced 
records.

2.  After obtaining as many of the above-
identified treatment records as possible, 
or allowing the veteran an opportunity to 
submit any records not obtained, schedule 
him for a VA skin examination.  Provide 
the claims file to the examiner.  The 
examiner should fully describe all 
manifestations, to include any 
disfigurement, scarring, etc., that 
result from the veteran's service-
connected basal cell carcinoma of the 
nose.

3.  Thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  Review the examination report 
and be sure it is complete and provides 
all necessary information.  If it does 
not, it must be returned to the examiner 
for corrective action.

4.  Then, readjudicate the claim, with 
consideration of both the old and new 
rating criteria for skin diseases.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as indicated.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the veteran is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in his claim being considered on the evidence now of 
record and denied.

This claim must be afforded expeditious treatment.  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




